DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 07/22/2020. Claims 2-5, 7-12 are examined.

Specification
The disclosure is objected to because of the following informalities:
	On pages 3-4 of the specifications the BRIEF DESCRIPTION OF THE DRAWINGS do correspond to the amended drawings.  It appears that the description of each Figure corresponds to the original drawings. For example there are 14 Figures listed in the BRIEF DESCRIPTION OF THE DRAWINGS but only 12 Figures in the amended drawings. 
	Paragraph [39] “FIG. 4B” should read “FIG. 8B”. 
Applicant is encouraged to verify the other Figures are labeled correctly thought out the application.
Appropriate correction is required.

Claim Objections
Claim 2 objected to because of the following informalities:  
In reference to Line 7 “to generate a signature frame of the integrity protected digital video”. 
Examiner believes applicant intended reference line 1 “a signature frame of integrity protected digital video” to and is interpretation line 7 as “to generate [[a]] the signature frame of [[the]] integrity protected digital video”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-12 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Independent claims 2 and 7 are not directed to eligible subject matter i.e., process, machine, manufacture, or composition of matter and the dependent claims inherit this issue by virtue of their dependency. 
NOTE: Examiner suggests explicitly reciting the structure/hardware and software combination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5, 7-8  and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the predefined number of datapoints" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the product" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the number of color channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the power" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the number of color channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the number of color channels" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first frame and second frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the digital pixels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the original video" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Berman (U.S. 20200065526).

Regarding claim 2,
Berman discloses: A signature frame of integrity protected digital video comprising ([0013] detecting modifications to a video clip by embedding one or more frame signatures in the image frames of the video clip): an original ([0029] obtaining (at step 205) a video clip having a sequence of image frames) image ([0031] Referring back to FIG. 2, after the video clip is obtained, the process 200 selects (at step 210) an image frame from the video clip) having a plurality of pixels ([0030] the video clip 310 includes a sequence of image frames 402-418; [0030] Each image frame may also include multiple pixels having pixel data) extending in a horizontal dimension and vertical dimension ([0035] As shown, the image frame 500 is divided into multiple pixel blocks 502-560, including five rows and six columns of pixel block), wherein each pixel of the of the original image is defined by multiple color channels and where a dynamic range of each color channel is characterized by a color bit depth ([0030] The pixel data of a pixel may represent a pixel value within a color space that can be used by a video player; [0030] pixel data, each image frame may also include audio data that can be used by the video player to produce an audio output when the image frame is being presented on the output device; [0034] a pixel identification algorithm may include selecting pixel having pixel values above a predetermined threshold (e.g., a sum of values from the red, green, blue channels of a RGB value set above the predetermined threshold)); and wherein an algorithm ([0031] the signature generation module 112 may select one of the algorithms 302 having predetermined criteria for selecting (identifying) pixels within the image frame for generating a frame signature for the image frame) utilizing a hash key ([0038] the signature generation module 112 may generate a hash key based on the pixel values of the pixels) is applied to each pixel of the original image to generate a signature frame of the integrity protected digital video ([0016] Once the pixels satisfying the predetermined criteria are identified, a value (e.g., a frame signature) may be calculated based on the identified pixels. For example, the frame signature may be calculated by applying a hash function to the pixel values corresponding to the identified pixels).

Regarding claim 5, 
Berman discloses: The signature frame of integrity protected digital video of claim 2 
Berman further discloses: wherein the number of color channels defining in the signature frame is equal to the number of color channels of the original image wherein the number of color channels defining in the signature frame is equal to the number of color channels of the original image ([0054] In one example, a pixel identification algorithm may include selecting pixel having pixel values above a predetermined threshold (e.g., a sum of values from the red, green, blue channels of a RGB value set above the predetermined threshold). Another pixel identification algorithm may include selecting pixel having pixel values within a predetermined range. As such, each digital media publisher may have its own proprietary pixel identification algorithm to select pixels for calculating a frame signature).

Regarding claim 7,
Berman discloses: A signature frame of integrity protected digital video comprising: 
a subset of pixels ([0031] pixels within the image frame for generating a frame signature for the image frame) from an original first frame and a subset of pixels ([0031] the first image frame (e.g., the image frame 402) from the video clip 310. The process 200 then identifies (at step 215) pixels within the image frame) from an original second frame ([0045] The video processing engine 110 may select another image frame from the video clip 310. For example, the video processing engine 110 may select the next image frame in the sequence of image frames 310 (e.g., the image frame 404) for processing), wherein the first frame and second frame are sequential frames of an original digital video ([0030] FIG. 4 illustrates the video clip 310; [0046] The video process engine 110 may continue to process the subsequent image frames 406-418 in the same manner as discussed herein to embed frame signatures into the image frames).

Regarding claim 8, 
Berman discloses: The signature frame of integrity protected digital video of claim 7 
Berman further discloses: wherein the digital pixels from the original first frame and the original second frame are woven together in an alternating pixel arrangement extending both horizontally and vertically directions ([0018] Embedding the frame signature of the previous image frame in addition to the frame signature calculated for the current image frame; [Fig. 4-310]; [0047] In this example, it is shown that frame signatures are calculated and embedded in every image frame in the video clip 310. However, in order to reduce processing cost and time, in some embodiments, frame signatures may be calculated and embedded in order a portion of the image frames within the video clip 310. For example, the video processing engine 110 may process every three image frames, instead of every image frame, in the video clip 310; [0035] Once a pixel identification algorithm is selected, the signature generation module 112 may apply the selected pixel identification algorithm on the image frame (e.g., the image frame 402) to identify pixels within the image frame 402 that correspond to an area of interest. FIG. 5 illustrates an example image frame 500 according to one embodiment of the disclosure. As shown, the image frame 500 is divided into multiple pixel blocks 502-560, including five rows and six columns of pixel blocks. Each of the pixel blocks 502-560 may represent a single pixel within the image frame 500 or a pixel tile comprising multiple pixels. In one embodiment, the image frame may correspond to the image frame 402 or any other image frames in the video clip 310. The image frame 500 may represent a scene captured by the video capturing component 102, which may include one or more features or objects (e.g., a face, a restaurant in the background, a desk, etc.) appeared in the scene. By applying the selected pixel identification algorithm to the image frame 500, the signature generation module 112 may determine that pixel blocks 518, 520, 522, 530, 532, 534, 544, and 546 (the pixel blocks with diagonal lines) correspond to an area of interest (e.g., a person's face) within the image frame).

Regarding claim 10,
Berman discloses: The signature frame of integrity protected digital video of claim 8 
Berman further discloses: wherein a bitwise operation utilizing a hash key is applied to each pixel of the signature frame ([0041] In some embodiments, the data embedder 114 may embed the frame signature and the nonce into the selected pixels by incorporating portions of the frame signature and the nonce into the pixel values of the selected pixels. For example, the data embedder 114 may divide the frame signature and the nonce into multiple portions (e.g., each portion includes one or more bits from the frame signature), and incorporation each divided portion into the pixel value of a corresponding pixel. Specifically, in some embodiments, the data embedder 114 may replace one or more bits (e.g., the least significant bit(s)) of a selected pixel with a corresponding portion (e.g., the corresponding bit(s)) of the frame signature and the nonce. Consider an example where the frame signature and the nonce is represented by the bits ‘0011’, the data embedder 114 may replace the least significant bit of a pixel (e.g., the top left pixel) of the pixel block 506 with the first bit ‘0’ of the frame signature and the nonce. The data embedder 114 may replace the least significant bit of a pixel (e.g., the top left pixel) of the pixel block 508 with the second bit ‘0’ of the frame signature and the nonce. The data embedder 114 may replace the least significant bit of a pixel (e.g., the top left pixel) of the pixel block 516 with the third bit ‘1’ of the frame signature and the nonce. Lastly, the data embedder 114 may replace the least significant bit of a pixel (e.g., the top left pixel) of the pixel block 526 with the fourth bit ‘0’ of the frame signature and the nonce).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 20200065526), in view of Speasl (U.S. 20200014816).
Regarding claim 4, 
Berman discloses: The signature frame of integrity protected digital video of claim 2 
Berman does not disclose: wherein the hash key is generated from image embedded metadata selected from the group consisting of camera serial number, camera model, camera manufacturer, lens serial number, or image time and date.
However, in the same field of endeavor Speasl teaches: wherein the hash key is generated from image embedded metadata selected from the group consisting of camera serial number, camera model, camera manufacturer, lens serial number, or image time and date ([0120] A digital signature is generated by generating a hash of both the captured media and at least some of this metadata; [0113] The metadata may include...time, date).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Speasl in the signature frame of Berman by generating hash keys from data including time and data. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to encrypt the data (0120).

Regarding claim 11,
Berman discloses: The signature frame of integrity protected digital video of claim 10 
Berman does not disclose: wherein the hash key is generated from image embedded metadata selected from the group consisting of camera serial number, camera model, camera manufacturer, lens serial number, or image time and date.
However, in the same field of endeavor Speasl teaches: wherein the hash key is generated from image embedded metadata selected from the group consisting of camera serial number, camera model, camera manufacturer, lens serial number, or image time and date ([0120] A digital signature is generated by generating a hash of both the captured media and at least some of this metadata; [0113] The metadata may include...time, date).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 20200065526), in view of Bouchard (U.S. 20090267944).

Regarding claim 3,
Berman discloses: The signature frame of integrity protected digital video of claim 2
Berman further discloses: wherein the hash key is constructed of a predefined number of datapoints, and where the predefined number of datapoints is ([0031] pixels within the image frame that satisfy predetermined criteria (e.g., correspond to or represent an area of interest, etc.). For example, the signature generation module 112 may select one of the algorithms 302 having predetermined criteria for selecting (identifying) pixels within the image frame for generating a frame signature for the image frame; [0016] the frame signature may be calculated by applying a hash function to the pixel values corresponding to the identified pixels).
Berman does not disclose: the product of the number of color channels and two raised to the power of the color bit-depth 
However, in the same field of endeavor Bouchard teaches: the product of the number of color channels and two raised to the power of the color bit-depth ([0012] The maximum number of distinct colors that a pixel can represent can be determined by taking two to the power of the color depth. For example, a color depth of 24 is 2.sup.24 colors or 16,777,216 colors, which is also known as Truecolor. A 24-bit depth allows 8 bits per RGB (red, green, and blue) component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bouchard in the number of data points in Berman by using the number of distinct colors that a pixel can represent and the number of channels (RGB) (0012). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to manipulate digital images (0002).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 20200065526), in view of Marukame (U.S. 20130250686).

Regarding claim 9, 
Berman discloses: The signature frame of integrity protected digital video of claim 8, wherein the signature frame comprises pixels from the original first frame and pixels from the original second frame
Although Berman discloses pixels from a first and second frame being used for a frame signature it does not explicitly disclose using 50% of the pixels from a first and 50% of the pixels from a second frame to calculate the frame signature
However, in the same field of endeavor Marukame teaches: 50% of the first and second pixels.
[0130] A second method is a method of combining two or more methods for converting arbitrary-length data to fixed-length data. For example, when a key address is to be converted to one with a length of 32 bits, a method of generating a part corresponding to 16 bits by a hash function, expressing the remaining 16 bits by binary data obtained by converting the key itself with an ASCII code or the like, and combining the 16-bit data can be used. Since the first half 16-bit value is a random value but the second half 16-bit value
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Marukame in signature generation in Berman by using an equal portion of each data point to generate a hash. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to keep the probability of key collision can be made as low as possible (0130).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. 20200065526), in view of Marukame (U.S. 20130250686), and in further view of Kuhnke (U.S. 20180373748)

Regarding claim 12,
Berman and Marukame discloses: The signature frame of integrity protected digital video of claim 9 
Berman and Marukame do not disclose: wherein the hash key further comprises a packet containing scale information of the original video 
However, in the same field of endeavor Kuhnke teaches wherein the hash key further comprises a packet containing scale information of the original video ([0106] Parameters used by the encoder 234 to encode the source file 236 may include:… (x) aspect ratio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kuhnke in the signature frame of Berman by including aspect ratios in the security methods. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to protect source files (0106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Yaffe 7/9/2020 (US 20210287322) teaches video authentication using hashes of reference data captured from pixels including the color of each pixel.
Powers 9/8/2016 (US 20160379330) teaches protecting videos and images by using hashes of color pixels for authentication.
Katayama 5/8/2011 (JP 2013038540) teaches video and image signatures bases on predetermined colors of the images and videos.
Park 6/29/2007 (US 20090310817) teaches watermarking individual frames of a videos and overlapping the data form a previous frame and the next frame to make an chain of authentication for an entire video.
Bouchard 4/28/2009 (US 20090267944) teaches taking two to the power of the color depth and a number of RGB channels.
Merrill 1/17/2008 (US 20080175377) teaches video authentication using pixels form a portion of two different frames to create a digital signature.
Wu 11/19/2003 (US 20040131184) teaches watermarking videos by using pixels form multiple frames to create a watermark for authentication.
Yin 5/24/2001 (US 20020178368) teaches multiple watermarks for video authentication using a current frame and a previous frame and embedding the watermark in a frame, the watermark being based on a hash of the color of the pixels.


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436